The opinion of the court was delivered by
Redfield, J.
The defendants were railroad contractors, and sublet a section to L. D. King. King was irresponsible. The plaintiffs delivered goods to King upon the defendants’ credit, which was pledged in writing by Richardson, the defendants’ paymaster and agent for certain purposes. It is not found that Richardson had express authority to bind the defendants in this matter; but the referee states the facts and circumstances connected with the transaction. Richardson was the defendants’ paymaster. King was poor. The defendants had sublet a section of the railroad, and a portion of their job, to King. The means for paying the laborers, and for the supplies, was, from the nature of the contract and the relation of the parties, to be supplied by the defendants. Richardson, in behalf of the defendants, had paid the plaintiffs and others for such supplies The plaintiffs had, as agreed with Richardson, furnished the defendants every month, a- schedule of the supplies delivered to King, which was not only notice of the amount furnished, but also that payment was expected from the defendants. The case also finds that the defendants di*325rected King to examine the plaintiffs’ account of the supplies furnished, which he did, and reported that it was right; whereupon the defendants passed the account to their paymaster, Richardson, as a matter pertaining to his business. The report states that the plaintiffs believed Richardson had authority to pledge the. credit of the defendants, and relied solely on such credit. The referee does not state that the plaintiffs had good reason to believe that Richardson had authority to bind the defendants in this matter; yet, considering the relation of Richardson to the defendants, and that subletting a section of the road was but another agency whereby to peform their own contract, and that a subcontractor without means and without credit, could avail nothing, unless supplied and supported by the defendants as he progressed with the work, we think it not a strained construction of the evidence, to have found that Richardson was clothed with such apparent authority in the premises as to bind the defendants to pay for supplies furnished King in the due course of business, to enable him to perform his contract. But this would be an inference of fact rather than of law, and a matter for the referee rather than the court.
But the referee states that the defendants agreed to pay for such supplies, if they had sufficient funds belonging to King to enable them to do so, and that they had ample funds. Also, that after King had inspected the accounts at defendants’ request, they delivered said accounts to Richardson, who proceeded to pay $600 upon the plaintiffs’ claim. We think the defendants (if there were doubt whether Richardson may not have exceeded the limits of his agency) have, by their subsequent acts, adopted and ratified the promise of Richardson. It is not questioned in argument, that the funds left with the defendants for the plaintiffs by Chadwick, may be recovered in this action.
Judgment affirmed.